LANSING, Judge
(dissenting).
I respectfully dissent from the opinion of the majority. Nothing in the definition of “wage credits” suggests that a person who has earned the requisite number of wage credits during the base period may be disqualified from receiving extended benefits simply because those wages were paid after the base period.
Wage credits are defined as:
the amount of wages actually or.constructively paid, wages overdue and delayed beyond the usual time of payment and back pay * * * for insured work * *.
Minn.Stat. § 268.04, subd. 26 (1984). The definition includes all wages paid, but it establishes no time frame in which the wages must have been paid. Instead, Minn.Stat. 268.071, subd. 3(3), provides that eligibility for extended benefits depends on a determination that the individual “during his base period earned wage credits available for benefit purposes of not less than 40 times his weekly benefit amount * * *” (emphasis added). In addition, the average weekly wage, from which the amount of weekly benefits is computed, is defined as “the quotient derived by dividing the total wage credits earned by an individual * * * in the base period by the number of credit weeks.” Minn.Stat. § 268.04, subd. 30 (emphasis added).
The Commissioner’s representative concluded, despite the language quoted above, that wages do not become wage credits unless they are paid within the base period, and that an individual does not acquire “credit weeks” unless the person is paid during the base period for services performed during the base period. He further concluded that
use of the term “earned” in the definition of “average weekly wage” is gratuitous language. * * * The net result * * * is that an individual could not, if an employer pays on a one week delayed basis, ever obtain fifty-two “credit weeks” dur*450ing their base period if they filed an unemployment claim immediately after becoming separated from employment. This is simply the way the system operates, essentially to facilitate the prompt payment of benefits.
The Commissioner’s reading substitutes the word “paid” for the word “earned” in Minn.Stat. § 268.071, subd. 3(3), simply for purposes of expediency. If Keith Tuma had demanded the pay he had already earned immediately upon discharge, or if he had waited to apply for unemployment benefits until he received his final paycheck, he would be eligible for extended benefits. The statute does not require such an arbitrary result, and the construction urged by the Commissioner and adopted by the majority is impermissible in view of the legislative policy of lightening the burdens of involuntary unemployment. See Minn.Stat. § 268.03 (1984).